IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS

                                        NO.   73,617




                       EX PARTE JOSEPH GLOVER, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                               FROM DALLAS COUNTY




       The opinion was delivered per curiam.


                                        OPINION



              This is a post-conviction application for a writ of habeas corpus filed pursuant to

Article 11.07, V.A.C.C.P. Applicant was convicted of aggravated robbery. Punishment was

assessed at forty-five years imprisonment. This conviction was affirmed, Glover v. State. No.

05-94-01143-CR (Tex. App.— Dallas, delivered February 20, 1997, no pet.).

       Applicant contends that he was denied an opportunity to file a pro se petition for

discretionary review because his appellate attorney did not timely advise him as to his right to

pursue discretionary review. The trial court finds that Applicant was deprived of his
opportunity to file a pro se petition for discretionary review and recommends that relief be

granted. The record reflects that Applicant was not informed, in a timely manner, of his right

to pursue a pro se petition for discretionary review.

       Applicant is entitled to relief. The proper remedy in a case like this is to return

Applicant to the point at which he can file a petition for discretionary review. He may then

follow the proper procedures in order that a meaningful petition for discretionary review may

be filed. For purposes of the Texas Rules of Appellate Procedure, all time limits shall be

calculated as if the Court of Appeals' decision had been rendered on the day the mandate of

this Court in this cause issues. We hold that should Applicant desire to seek discretionary

review, he must take affirmative steps to see that his petition is filed in the Court of Appeals

within thirty days after the mandate of this Court has issued.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice,

Institutional and Pardons and Paroles Divisions.



DELIVERED: November 17,             1999
DO NOT PUBLISH
                                        P^S
                                                               {
                                                               ( HOVia'3'i   \*yi
                                                                              ; - ;?_^; .. ,.,   •-, (.
                                                  -i#



Court of Criminal Appeal*
       $ox 12308
     Capitol station                         DALLAS TX 75202
    HuStm,toaJS 78711                        73,617




                                                        WlllUW.«UHUiil.W»tt «L„,uA.wu.utt.n«.»uu
                            -,=r*r.-?-..i|*H*$&